                           45D01-2004-CT-000438                                        Filed: 4/21/2020 3:13 PM
                                                                                                           Clerk
USDC IN/ND case 2:20-cv-00226-PPS-JPK          document
                          Lake Superior Court, Civil Division 1 5 filed 04/21/20 page 1 ofLake
                                                                                            3 County, Indiana


STATE OF INDIANA                     )                IN THE LAKE CIRCUIT/ SUPERIOR COURT
                                         SS:
COUNTY OF LAKE                       g                   SITTING IN LAKE COUNTY, INDIANA

JOEL VARGAS,

                Plaintiﬂ',



         V.                                                     CAUSE NO.:

AMERISTAR CASINO
EAST CHICAGO, LLC.

                Defendant.


                     COMPLAINT FOR DAMAGES AND JURY DEMAND
         COMES NOW, the Plaintiff(s), Joel Vargas, by Counsel, Michael F. McFarland of Walter

J.   Alvarez, P.C., and for their cause of action against the Defendant, Ameristar Casino East


Chicago, LLC, states as follows:


                 Count I: Negligence of Ameristar Casino East Chicago,                    LLC
         1.     This   is   a   civil action for injuries    and damages      that the Plaintiff(s), Joel Vargas,


sustained as aresult of a fall which incurred       on or about April 24, 201 8, when he fell while cleaning

the hood of an oven inside a restaurant located in the Ameristar Casino East Chicago establishment


due to the defendant’s negligent           failure to inspect   and maintain the premises, thus creating an

unsafe condition on the ﬂoor, in East Chicago, in Lake County, State if Indiana.


         2.     At   said date and time, the Defendant(s), Ameristar Casino East Chicago,               LLC, was

located and/or did business in Lake County, Indiana.


         3.     At   said date       and time, the       Plaintiff(s)   was lawfully on    the premises 0f the


Defendant(s) as an invitee and with the permission of, and for the beneﬁt               of, the   Defendant(s).


         4.     At said date and time, the        Plaintiff(s) fell     and sustained burns resulting in scaring

due to the Defendant’s negligent           failure to inspect    and maintain the premises, thus creating an



                                           EXHIBIT "A"
USDC IN/ND case 2:20-cv-00226-PPS-JPK document 5 filed 04/21/20 page 2 of 3



unsafe condition on the ﬂoor in the Defendant’s establishment and the Plaintiff sustained injuries.


          5.         That the Defendant(s) had a duty to the Plaintiff to maintain the premises in a


reasonably safe condition, and that the Defendant(s) were negligent regarding same.


          6.         That the Defendants’ negligence included, but             is   not limited to    all   of the following:

                            Failure to exercise reasonable care t0 discover a dangerous condition                     Which
                            provided an unreasonable risk of harm to Plaintiff;


                            Failing to operate the establishment in a reasonably careful and prudent matter;


                            Failure to exercise reasonable care t0 protect business invitees against danger,
                            when   the Defendants    knew, or should have known that its invitees would not
                            realize the   danger or would fail to protect themselves against the danger;


                            Failing t0 follow recommendations that            would prevent          this    aforementioned
                            hazard;


                            Failing t0 use the requisite degree of care that a reasonably prudent person
                            would have used under the same or        similar conditions;        and

                            Failure t0 exercise reasonable and prudent care for the safety 0f their business
                            invitees.


          7.         That a direct and proximate       result   of the negligence of the Defendant(s), the

Plaintiff(s), suffered injuries,          some of which   are permanent, incurred medical expenses for care,


testing   and treatment, suffered loss of wages and earning               ability,   and an   inability to    engage in   their


normal daily        activities for    an indeﬁnite period of time.

          WHEREFORE,               the Plaintifﬂs)   demands judgment         against the Defendant(s), Ameristar


Casino East Chicago, LLC, and prays as follows:


               1.    For reasonable compensatory damages;

               E9    F01"   pre-judgment interest and post judgment           interest;


                      For the costs ofthis action; and
               H»
                     For all other necessary and proper         relief.
USDC IN/ND case 2:20-cv-00226-PPS-JPK document 5 filed 04/21/20 page 3 of 3




                                  Respectfully submitted,


                                  WALTER J. ALVAREZ, P.C.
                                  Attorneys for Plaintiff


                                  /s/Michael F.    McFarland
                                  Michael   F.   McFarland, #20578—64
                                  WALTER J. ALVAREZ, P.C.
                                  1524 West      96th
                                                    Avenue
                                  Crown   Point,   IN 46307
                                  T   (219) 662-6400
                                  F (219) 662-6410
                                  Email: michael@gowithalvarezcom




                   PLAINTIFF DEMANDS TRIAL BY JURY



                                  WALTER J. ALVAREZ, P.C.
                                  Attorneys for Plaintiff



                                  /s/Michael     F McFarland
                                  Michael   F.   McFarland, #20578-64
                                  WALTER J. ALVAREZ, P.C.
                                  1524 West      96th
                                                    Avenue
                                  Crown   Point,   IN 46307
                                  T   (219) 662-6400
                                  F (219) 662-6410
                                  Email: michael@gowithalvarez.com
